Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jordan Bodner on 3/31/2021.

The application has been amended as follows: 
Please amend claims 2, 9, 11, 15, 34, 35, 37, and 38 and add new claims 39-77 as follows:
2.	(Currently Amended)  A method comprising:
receiving, by a premises management system associated with a premises, a signal from a node associated with a vehicle;
determining, by the premises management system, based on a characteristic of the signal and based on information associating a different action with each of a plurality of different proximities to the premises
causing the action associated with the premises.
of the signal comprises a signal strength of the signal.
11.	(Currently Amended)  The method of claim 2, further comprising:
determining, by the premises management system and based on the information and a characteristic of a second signal received from the node associated with the vehicle, a second action associated with the premises[[;]].
15.	(Currently Amended)  A method comprising:
receiving, by a premises management system associated with a premises, a signal from a node associated with a vehicle;
determining, by the premises management system, based on a characteristic of the signal and based on information associating a different action each of a plurality of different signal characteristics, an action associated with the premises management system and associated with a proximity of the vehicle to the premises; and
causing the action
34.	(Currently Amended)  The method of claim 15, further comprising:
determining, by the premises management system, that the vehicle has moved; and
causing, based on the information[[ ]], a second action associated with the premises management system.
35.	(Currently Amended)  The method of claim 15, wherein the characteristic of the signal comprises a signal strength of the signal.
37.	(Currently Amended)  The method of claim 2, wherein the plurality of different proximities to the premises comprises a plurality of different locations.
 different signal characteristics with a plurality of different proximities to the premises.
39.	(New)  A non-transitory computer-readable medium storing instructions that, when executed, configure a computing device to:
determine, based on a characteristic of a signal received from a node associated with a vehicle and based on information associating a different action with each of a plurality of different proximities to a premises, an action associated with the premises; and
cause the action associated with the premises.
40.	(New)  The non-transitory computer-readable medium of claim 39, wherein the characteristic of the signal comprises a signal strength of the signal.
41.	(New)  The non-transitory computer-readable medium of claim 39, wherein the instructions, when executed, configure the computing device to cause, based on the characteristic of the signal, a wireless network associated with the premises to be integrated with the node associated with the vehicle.
42.	(New)  The non-transitory computer-readable medium of claim 39, wherein the instructions, when executed, configure the computing device to arm, based on a determination that the vehicle has left a proximity of the premises and that another vehicle is not within the proximity of the premises, a security alarm.
43.	(New)  The non-transitory computer-readable medium of claim 39, wherein the instructions, when executed, configure the computing device to determine a time period associated with the action, and to cause the action further based on whether a current time of day is within the time period.

45.	(New)  An apparatus associated with a premises, the apparatus comprising:
	one or more processors; and
	memory storing instructions that, when executed by the one or more processors, cause the apparatus to:
receive a signal from a node associated with a vehicle;
determine, based on a characteristic of the signal and based on information associating a different action with each of a plurality of different proximities to the premises, an action associated with the premises; and
cause the action associated with the premises.
46.	(New)  The apparatus of claim 45, wherein the characteristic of the signal comprises a signal strength of the signal.
47.	(New)  The apparatus of claim 45, wherein the instructions, when executed by the one or more processors, cause the apparatus to cause, based on the characteristic of the signal, a wireless network associated with the premises to be integrated with the node associated with the vehicle.
48.	(New)  The apparatus of claim 45, wherein the instructions, when executed by the one or more processors, cause the apparatus to arm, based on a determination that the vehicle has left a proximity of the premises and that another vehicle is not within the proximity of the premises, a security alarm.

50.	(New)  The apparatus of claim 45, wherein the instructions, when executed by the one or more processors, cause the apparatus to determine the action further based on a state of content outputted via a display device located at the premises.
51.	(New)  A system comprising:
	a node associated with a vehicle and configured to send a signal; and
	at least one premises management device associated with a premises and configured to:
receive the signal from the node;
determine, based on a characteristic of the signal and based on information associating a different action with each of a plurality of different proximities to the premises, an action associated with the premises; and
cause the action associated with the premises.
52.	(New)  The system of claim 51, wherein the characteristic of the signal comprises a signal strength of the signal.
53.	(New)  The system of claim 51, wherein the at least one premises management device is configured to cause, based on the characteristic of the signal, a wireless network associated with the premises to be integrated with the node associated with the vehicle.

55.	(New)  The system of claim 51, wherein the at least one premises management device is configured to determine a time period associated with the action, and to cause the action further based on whether a current time of day is within the time period.
56.	(New)  The system of claim 51, wherein the at least one premises management device is configured to determine the action further based on a state of content outputted via a display device located at the premises.
57.	(New)  A non-transitory computer-readable medium storing instructions that, when executed, configure a computing device to:
determine, based on a characteristic of a signal received from a node associated with a vehicle and based on information associating a different action with each of a plurality of different signal characteristics, an action associated with a premises management system and associated with a proximity of the vehicle to a premises; and
cause the action.
58.	(New)  The non-transitory computer-readable medium of claim 57, wherein the instructions, when executed, configure the computing device to:
	determine that the vehicle has moved; and
	cause, based on the information, a second action associated with the premises management system.
59.	(New)  The non-transitory computer-readable medium of claim 57, wherein the characteristic of the signal comprises a signal strength of the signal.

61.	(New)  An apparatus associated with a premises, the apparatus comprising:
	one or more processors; and
	memory storing instructions that, when executed by the one or more processors, cause the apparatus to:
receive a signal from a node associated with a vehicle;
determine, based on a characteristic of the signal and based on information associating a different action with each of a plurality of different signal characteristics, an action associated with a premises management system and associated with a proximity of the vehicle to a premises; and
cause the action.
62.	(New)  The apparatus of claim 61, wherein the instructions, when executed by the one or more processors, cause the apparatus to:
	determine that the vehicle has moved; and
	cause, based on the information, a second action associated with the premises management system.
63.	(New)  The apparatus of claim 61, wherein the characteristic of the signal comprises a signal strength of the signal.
64.	(New)  The apparatus of claim 61, wherein the information further associates the plurality of different signal characteristics with a plurality of different proximities to the premises.

	a node associated with a vehicle and configured to send a signal; and
	at least one premises management device associated with a premises and configured to:
receive the signal from the node;
determine, based on a characteristic of the signal and based on information associating a different action with each of a plurality of different signal characteristics, an action associated with the at least one premises management device and associated with a proximity of the vehicle to the premises; and
cause the action.
66.	(New)  The system of claim 65, wherein the at least one premises management device is configured to:
	determine that the vehicle has moved; and
	cause, based on the information, a second action associated with the at least one premises management device.
67.	(New)  The system of claim 65, wherein the characteristic of the signal comprises a signal strength of the signal.
68.	(New)  The system of claim 65, wherein the information further associates the plurality of different signal characteristics with a plurality of different proximities to the premises.
69.	(New)  A non-transitory computer-readable medium storing instructions that, when executed, configure a computing device to:

cause, based on the proximity and a vehicle profile that associates a different action to be taken with each of a plurality of different proximities of the vehicle to the premises, an action associated with the premises.
70.	(New)  The non-transitory computer-readable medium of claim 69, wherein the instructions, when executed, configure the computing device to determine the proximity of the vehicle based on a signal strength of the signal.
71.	(New)  The non-transitory computer-readable medium of claim 69, wherein the instructions, when executed, configure the computing device to:
	determine that the vehicle has moved from a first proximity to a second proximity; and
	cause, based on the second proximity and the vehicle profile, a second action associated with the premises management system.
72.	(New)  An apparatus associated with a premises, the apparatus comprising:
	one or more processors; and
	memory storing instructions that, when executed by the one or more processors, cause the apparatus to:
determine, based on a signal from a node associated with a vehicle, a proximity of the vehicle to the premises; and
cause, based on the proximity and a vehicle profile that associates a different action to be taken with each of a plurality of different proximities of the vehicle to the premises, an action associated with the premises.

74.	(New)  The apparatus of claim 72, wherein the instructions, when executed by the one or more processors, cause the apparatus to:
	determine that the vehicle has moved from a first proximity to a second proximity; and
	cause, based on the second proximity and the vehicle profile, a second action associated with the premises management system.
75.	(New)  A system comprising:
	a node associated with a vehicle and configured to send a signal; and
	at least one premises management device associated with a premises and configured to:
receive the signal from the node;
determine, based on the signal, a proximity of the vehicle to the premises; and
cause, based on the proximity and a vehicle profile that associates a different action to be taken with each of a plurality of different proximities of the vehicle to the premises, an action associated with the premises.
76.	(New)  The system of claim 75, wherein the at least one premises management device is configured to determine the proximity of the vehicle based on a signal strength of the signal.

	determine that the vehicle has moved from a first proximity to a second proximity; and
	cause, based on the second proximity and the vehicle profile, a second action associated with the at least one premises management device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183.  The examiner can normally be reached on 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne Young can be reached on (571)272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ANDREW W BEE/            Primary Examiner, Art Unit 2699